IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.:: 3:20cr278

UNITED STATES OF AMERICA, )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
ALVIN THOMAS JR. )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. § 853
and 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any and
all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

A forfeiture money judgment in the amount of $5,650, such amount constituting the
proceeds traceable to the offense to which Defendant pled guilty. Defendant
stipulates that the Government may satisfy the money judgment via forfeiture of
proceeds as defined in 18 U.S.C. § 981 and/or substitute property as defined in 21
U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant
stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied.

2. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

3. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money

judgment upon liquidation.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of defendant’s crime(s) herein and are therefore subject to forfeiture
pursuant to 21 U.S.C. § 853 and 28 U.S.C. § 2461(c). The defendant hereby waives the

Case 3:20-cr-00278-KDB-DSC Document 20 Filed 01/27/21 Page 1 of 2
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against defendant. If the defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, defendant hereby withdraws
that claim. If defendant has not previously submitted such a claim, defendant hereby waives all

right to do so.

R. ANDREW MURRAY

   

UNITED STATES ATTORNEY

’ ee hp ¥ Sonu
DAVID W. KELLY ALVIN THOMAS JR.
Assistant United States Attorney Defendant

i, WL

PERRY MASTROCOLA, ESQ.
Mon ye Defendant

sas 8 7 AO CW
0

David S. Cayer
United States Magistrate Judge

Case 3:20-cr-00278-KDB-DSC Document 20 Filed 01/27/21 Page 2 of 2
